DETAILED ACTION
The Examiner acknowledges Claim 8 has been amended, Claim 9 has been cancelled and Claims 11-16 have been added in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 requires connecting rods, but the Specification does not set forth a numeral for the connecting rods.
Claim 5 requires the interleaving connecting means by the horizontal connection. However, the interleaving connecting means goes from a bottom flange to a top flange so it is unclear how these can be horizontal.
Claim 7 requires the cross-layer connection by the horizontal connection. However, the cross-layer connection goes from a bottom flange to a top flange so it is unclear how these can be horizontal.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  The last line of the claim recites “each of the connecting rod is horizontal”. But the Examiner thinks it should be “each of the connecting rods are horizontal”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1 recites the limitation "the adjacent valve towers" on Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the horizontal connection means" on Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the interleaving connection means".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent # 108923345 [hereinafter ‘345].
Regarding claim 1, ‘345 teaches in Figure 1, a reinforcing [supporting (Abstract)] structure for a valve tower (1211) (Abstract), the valve tower (1211) comprising a plurality of layers of valve sections (2, 21 and 211), and the reinforcing structure comprising: a plurality of connecting flanges [unlabeled but at the ends of the bottom support insulator (1211), the pull rod insulators (131) and aluminum rods (41-43, Fig 2)] being arranged at top corners of the layers of valve sections (2, 21 and 211), respectively; and connecting rods (131), two ends of each said connecting rod (131) being connected to the connecting flanges on adjacent valve towers (1211) respectively, so as to reinforce [support] the adjacent valve towers (1211).
Regarding claim 2, ‘345 teaches in Figure 1, connecting modes of the adjacent valve towers (1211) comprise horizontal connection (4), and the horizontal connection means (4) that the connecting flanges [see rejection of Claim 1] at corresponding heights of corresponding layers of valve sections (2, 21 and 211) of the adjacent valve towers (1211) are connected to each other and each of the connecting rod (4) is horizontal.
Regarding claim 3, ‘345 teaches in Figure 1, the horizontal connection (4) comprises connection between connecting flanges [see rejection of Claim 1] on a same side.
Regarding claim 4, ‘345 teaches in Figure 1, the connecting modes of the adjacent valve towers (1211) further comprise interleaving connection (131), and the interleaving connection means (131) that for each two adjacent said valve towers (1211), two said connecting flanges [see rejection of Claim 1] at a bottom of one side of one layer of valve section (2, 21 and 211) on one of said two adjacent valve towers (1211) are connected with two said connecting flanges at a top of a corresponding side of a next layer of valve section (2, 21 and 211) on the other of said two adjacent valve towers (1211).
Regarding claim 5, as best understood, ‘345 teaches in Figure 1, the connecting flanges [see rejection of Claim 1] at a top of an uppermost layer of valve section (2, 21 and 211) of a valve tower (1211) are connected with corresponding connecting flanges at a bottom of a lowermost layer of valve section (2, 21 and 211) of an adjacent valve tower (1211).
Regarding claim 6, ’345 teaches in Figures 1 and 2, the connecting modes (4) of the adjacent valve towers (1211) further include cross-layer connection (42), and the cross-layer connection means (42) that for each two adjacent said valve towers (1211), two said connecting flanges [see rejection of Claim 1] at a bottom of one side of one layer of valve section [the cross section in the figure] on one of said two adjacent valve towers (1211) are connected with two said connecting flanges at a top of a corresponding side of the one below a next layer of valve section on the other of said two adjacent valve towers (1211).
Regarding 7, as best understood, ‘345 teaches in Figures 1 and 2, the connecting flanges [see rejection of Claim 1] at a top of an uppermost layer of valve section (2, 21 and 211) of a valve tower (1211) are connected with corresponding connecting flanges at a bottom of a lowermost layer of valve section (2, 21 and 211) of an adjacent valve tower (1211), and the connecting flanges without corresponding connecting points across the layers are connected by the horizontal connection (4).
Regarding claims 8 and 11-16, ‘345 teaches in Figures 1 and 2, the valve towers (1211) are two rows of valve towers (1211) arranged in a back-to-back mirror symmetry manner.
Regarding claim 10, ‘345 teaches in Figure 1, a method [Claims 2-12] for reinforcing [supporting (Abstract)] valve towers (1211), each of the valve towers (1211) comprising a plurality of layers of valve sections (2, 21 and 211), and the method comprising: arranging connecting flanges [unlabeled but at the ends of the bottom support insulator (1211), the pull rod insulators (131) and aluminum rods (41-43, Fig 2)] at top corners of each layer of valve sections (2, 21 and 211) of adjacent valve towers (1211); and connecting the connecting flanges on the adjacent valve towers (1211) through connecting rods (131).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635